ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant has filed an extensive motion insisting that the trial court committed fundamental error in not charging the jury on some phase of the law of insanity which he thinks was raised by reason of a judgment of not guilty on a plea of insanity in a former trial of a criminal case in Jefferson County. The judgment in such case is found in the record and the verdict of the jury was that “Jack V. Wilshire is insane and not mentally competent to make a rational defense against the charge pending against him.” There is also found in the record an order of the county judge, based on the finding of the jury in the district court, directing that Wilshire is. a proper subject for treatment in a hospital for the insane. He was thereupon committed to and confined in the State Psychopathic Hospital at Galveston.
In the instant case, the judge’s charge to the jury submitted the issue of insanity and further instructed them that because of the former judgment he is presumed to be insane still, unless the contrary should appear to the jury trying him. He submitted a proper verdict in the event they found him not guilty on the issue of insanity. The motion does not point out the reasons for the contention that fundamental error was committed and we are unable to find any.
We have further reviewed the record and are of the opinion that the case was properly disposed of.
The motion for rehearing is refused.